           Case 1:21-cv-01067-GLR Document 1 Filed 04/30/21 Page 1 of 19



UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND
----------------------------------------------------------------------- x

GABRIELLA TILLERY, AS GUARDIAN TO GENEVIVE
MARULLO, and CARTER MARULLO,
                                                                            Index #: 21cv1067
                                           Plaintiffs,

                              -against-                                     COMPLAINT

BALTIMORE CITY, BALTIMORE CITY POLICE                                       JURY TRIAL DEMANDED
DEPARTMENT, BALTIMORE COUNTY, BALTIMORE
COUNTY POLICE DEPARTMENT, LOWER
CHICHESTER TOWNSHIP, LOWER CHICHESTER
TOWNSHIP POLICE DEPARTMENT, DELAWARE
COUNTY, DELAWARE COUNTY SHERIFF’S OFFICE,
OFFICER TIMOTHY MCBRIDE and JOHN DOES 1-30,
RICHARD ROES 1-30,

                                             Defendants.
----------------------------------------------------------------------- x
        By and through his attorney, Law Office of Natalie Finegar, and Wylie Stecklow PLLC
Plaintiff Gabriella Tillery, as guardian of Genevive Marullo and Carter Marullo, the children of
Michael Marullo, alleges upon knowledge, information, and/or belief as follows:

                                    PRELIMINARY STATEMENT

    1. This is a civil rights action in which Plaintiff Gabriella Tillery, as the guardian of Genevive
Marullo and Carter Marullo, seeks relief for Defendants’ violation of Michael Marullo’s rights,
privileges, and immunities secured by 42 U.S.C. §1983, the Fourth and Fourteenth Amendments
to the United States Constitution and the Constitution and laws of the State of Maryland.

    2. It is alleged that the Defendants, acting jointly and severally, committed a series of
unlawful acts that culminated in the shooting death of Decedent, MICHAEL MARULLO, a 33
year old son and father outside of 5900 Radecke Avenue, in Baltimore, Maryland, on February 12,
2020, and, in so doing, deprived the Decedent of rights secured by the United States Constitution,
federal law, and the Constitution and laws of the State of Maryland.

                                     JURISDICTION AND VENUE

    3. The Court has subject matter jurisdiction pursuant to 28 U.S.C. §1331 and §1343. Plaintiff
further invokes the supplemental jurisdiction of this Court under 28 USC. §1367 to hear and decide
claims arising under state law.
         Case 1:21-cv-01067-GLR Document 1 Filed 04/30/21 Page 2 of 19



    4. Venue in the District of Maryland is proper under 28 U.S.C. §1391(b)because a substantial
part of the events giving rise to this action occurred within the district.

                                       JURY DEMAND

   5. The Plaintiffs hereby demands trial by jury and all issues properly triable thereby.

                                           PARTIES

   6. Plaintiff GABRIELLA TILLERY is a resident of the United States. Ms. Tillery is the
guardian of Genevive and Carter Marullo, the children of Michael Marullo.

   7. Plaintiff GENEVIVE MARULLO (“Ms. Marullo”), is a natural person and resident of
United States, residing in Delaware County and State of Pennsylvania. She is the surviving
daughter of Mr. Michael Marullo.

    8. Plaintiff CARTER MARULLO (“Mr. Marullo”), is a natural person and resident of United
States, residing in the county of Delaware County and State of Pennsylvania. He is the surviving
son of Mr. Michael Marullo.

    9. Defendant BALTIMORE CITY (“CITY”) is a duly constituted municipal corporation of
the State of Maryland. City is authorized under the laws of the State of Maryland to maintain a
police department, the Baltimore City Police Department. The City assumes the risks incidental to
the maintenance of a police force and the employment of police officers.

    10. Defendant BALTIMORE CITY POLICE DEPARTMENT (“BCPD”) acts as the agent of
the City in the area of law enforcement and for which it is ultimately responsible. BPCD is liable
for the acts of members of its police force.

    11. Defendant BALTIMORE COUNTY (“COUNTY”) is a duly constituted municipal
corporation of the State of Maryland. City is authorized under the laws of the State of Maryland
to maintain a police department, the Baltimore County Police Department. The City assumes the
risks incidental to the maintenance of a police force and the employment of police officers.

    12. Defendant BALTIMORE COUNTY POLICE DEPARTMENT (“COUNTY PD”) acts as
the agent of the City in the area of law enforcement and for which it is ultimately responsible.
BPCD is liable for the acts of members of its police force.

    13. Defendant LOWER CHICHESTER TOWNSHIP (“TOWNSHIP”) is a duly constituted
municipal corporation of the Commonwealth of Pennsylvania. It is authorized under the laws of
the Commonwealth of Pennsylvania to maintain a police department, the LOWER CHICHESTER
TOWNSHIP POLICE DEPARTMENT (“LCTPD”). The Township assumes the risks incidental
to the maintenance of a police force and the employment of police officers.




                                                2
          Case 1:21-cv-01067-GLR Document 1 Filed 04/30/21 Page 3 of 19



    14. Defendant LOWER CHICHESTER TOWNSHIP POLICE DEPARTMENT (“LCTPD”)
acts as the agent of the Township in the area of law enforcement and for which it is ultimately
responsible. LCTPD is liable for the acts of members of its police force.

    15. Defendant DELAWARE COUNTY (“County”) is a municipality entity created and
authorized under the laws of the Commonwealth of Pennsylvania. It is authorized by law to
maintain a police department, Delaware County Sheriff’s Department (“SHERIFF”) ,The County
assumes the risks incidental to the maintenance of a police force and the employment of police
officers as said risks attach to the public consumers of the services provided by DELAWARE
COUNTY.

    16. Defendant Delaware County Sheriff’s Department (“SHERIFF”) as the agent of the County
in the area of law enforcement and for which it is ultimately responsible. Sheriffs liable for the
acts of members of its police force.


    17. Defendant POLICE OFFICER TIMOTHY MCBRIDE (“PO MCBRIDE”) is an employee
of the Township and a member of the Lower Chichester Township Police Department. He is one
of the officers who swore an affidavit of Probable Cause for an arrest warrant for Michael Marullo.
At all times relevant to the facts of the Complaint, said Defendant was acting under color of law
and within the scope of his employment by the Township. Said Defendant is sued in his individual
and official capacities.

    18. John Does 1-10 are employees of CITY and/or BCPD, or any other municipality, created
pursuant to the laws of the State of Maryland, involved in the facts set out in this complaint,
including but not limited to anyone from these locales who was present at the scene on or about
February 12, 2020 and whose names are presently unknown to Plaintiff. On information and belief,
said Defendants shot and killed Decedent MICHAEL MARULLO when he was unarmed and
surrendering. Their names will be added, upon motion, once Plaintiff has learned the names
through the discovery process.

    19. Richard Roes 1-10 are supervising employees of CITY and/or BCPD, or any other
municipality, created pursuant to the laws of the State of Maryland, involved in the facts set out in
this complaint, including but not limited to anyone from these locales who was present at the scene
on or about February 12, 2020 and whose names are presently unknown to Plaintiff. On
information and belief, said Defendants shot and killed Decedent MICHAEL MARULLO when
he was unarmed and surrendering. Their names will be added, upon motion, once Plaintiff has
learned the names through the discovery process.

    20. John Does 11-20 are employees of COUNTY and/or COUNTY PD, or any other
municipality, created pursuant to the laws of the State of Maryland, involved in the facts set out in
this complaint, including but not limited to anyone from these locales who was present at the scene
on or about February 12, 2020 and whose names are presently unknown to Plaintiff. On
information and belief, said Defendants shot and killed Decedent MICHAEL MARULLO when
he was unarmed and surrendering. Their names will be added, upon motion, once Plaintiff has
learned the names through the discovery process.



                                                 3
          Case 1:21-cv-01067-GLR Document 1 Filed 04/30/21 Page 4 of 19



    21. Richard Roes 11-20 are supervising employees of COUNTY and/or COUNTY PD, or any
other municipality, created pursuant to the laws of the State of Maryland, involved in the facts set
out in this complaint, including but not limited to anyone from these locales who was present at
the scene on or about February 12, 2020 and whose names are presently unknown to Plaintiff. On
information and belief, said Defendants shot and killed Decedent MICHAEL MARULLO when
he was unarmed and surrendering. Their names will be added, upon motion, once Plaintiff has
learned the names through the discovery process.


    22. John Does 21-30 are employees of TOWNSHIP and/or LCTPD or any other municipality,
created pursuant to the laws of the Commonwealth of Pennsylvania, involved in the facts set out
in this complaint, including but not limited to the issuance of the arrest warrant for Decedent
MICHAEL MARULLO, the investigation relating to Lower Chichester Police Department
Complaint Number 20200211M7001, and anyone from these locales who was present at the scene
on or about February 12, 2020 and whose names are presently unknown to Plaintiff. On
information and belief, said Defendants shot and killed Decedent MICHAEL MARULLO when
he was unarmed and surrendering. Their names will be added, upon motion, once Plaintiff has
learned the names through the discovery process.

    23. Richard Roes 21-30 are supervising employees of TOWNSHIP and/or LCTPD or any other
municipality, created pursuant to the laws of the Commonwealth of Pennsylvania, involved in the
facts set out in this complaint, including but not limited to the issuance of the arrest warrant for
Decedent MICHAEL MARULLO, the investigation relating to Lower Chichester Police
Department Complaint Number 20200211M7001, and anyone from these locales who was present
at the scene on or about February 12, 2020 and whose names are presently unknown to Plaintiff.
On information and belief, said Defendants shot and killed Decedent MICHAEL MARULLO
when he was unarmed and surrendering. Their names will be added, upon motion, once Plaintiff
has learned the names through the discovery process.

    24. John Does 31-40 are employees of COUNTY and/or SHERIFF’s, or any other
municipality, created pursuant to the laws of the State of Delaware, involved in the facts set out in
this complaint, including but not limited to anyone from these locales who was present at the scene
on or about February 12, 2020 and whose names are presently unknown to Plaintiff. On
information and belief, said Defendants shot and killed Decedent MICHAEL MARULLO when
he was unarmed and surrendering. Their names will be added, upon motion, once Plaintiff has
learned the names through the discovery process.

    25. Richard Roes 21-30 are supervising employees of COUNTY and/or SHERIFF’s, or any
other municipality, created pursuant to the laws of the State of Delaware, involved in the facts set
out in this complaint, including but not limited to anyone from these locales who was present at
the scene on or about February 12, 2020 and whose names are presently unknown to Plaintiff. On
information and belief, said Defendants shot and killed Decedent MICHAEL MARULLO when
he was unarmed and surrendering. Their names will be added, upon motion, once Plaintiff has
learned the names through the discovery process.




                                                 4
         Case 1:21-cv-01067-GLR Document 1 Filed 04/30/21 Page 5 of 19



                                 FACTUAL ALLEGATIONS

    26. The incident complained of herein occurred on or about February 12, 2020 at
approximately 12:30 p.m., Decedent, MICHAEL MARULLO, while exiting his apartment with
his hands raised in the act of surrendering to law enforcement, was killed by members of a joint
federal task force that included various members of the defendant police departments.

   27. Upon information and belief, the task forces included the Maryland State Police Task Force
and U.S. Marshal Fugitive Task Force.

    28. Upon information and belief, the various law enforcement departments that were part of
the task forces present at the MICHAEL MARULLO’s home on February 12, 2020, were signators
to a law enforcement corroboration agreement.

   29. The Decedent, MICHAEL MARULLO, was a former Correction Officer in Baltimore
County, who resigned, upon information and belief, in December of 2019.

    30. On February 11, 2020, at approximately 4:15 p.m., Decedent, MICHAEL MARULLO was
picking up his toddler twin children, Plaintiffs GENEVIEVE MARULLO and CARTER
MARULLO, from day care. The pick up was at Bridge Church in Marcus Hook, Pennsylvania,

   31. Douglas McDonald owned a car detailing service across the street from the Bridge Church.

    32. Robinn McDonald, the grandmother of Plaintiffs GENEVIVE and CARTER MARULLO,
is married to Douglas McDonald. On at least one prior occasion, during a phone call on or around
February 9, 2020, Douglas Mcdonald had threatened to harm Michael Marullo.

   33. McDonald saw the Decedent, MICHAEL MARULLO across the street from McDonald’s
business, where Marullo was picking up his children from day care.

   34. McDonald waved the Decedent over to his business.

    35. Upon information and belief, MICHAEL MARULLO complied with this request and with
his twins in his vehicle, he drove across the street to the vicinity of McDonald’s business.

    36. Upon information and belief, when MICHAEL MARULLO, exited his car, McDonald
attacked Marullo in the vicinity of his vehicle. MICHAEL MARULLO was able to extricate
himself from this physical attack, and left in his car with his children.

    37. MICHAEL MARULLO drove his two children to their grandmother’s, Robinn McDonald,
the wife of Douglas McDonald, where the children’s mother was along with her other children.

    38. MICHAEL MARULLO dropped the children off, and, upon information and belief, drove
to his home in Baltimore.




                                               5
         Case 1:21-cv-01067-GLR Document 1 Filed 04/30/21 Page 6 of 19



   39. Upon information and belief, Douglas McDonald filed a criminal report with the Lower
Chichester Police Department against MICHAEL MARULLO.

   40. Upon information and belief, having just returned to Baltimore, MICHAEL MARULLO
was informed of the criminal complaint filed by Douglas McDonald (Douglas complaint).

   41. MICHAEL MARULLO sought local legal counsel to deal with the Douglas complaint.

    42. MICHAEL MARULLO then drove back to Pennsylvania and remained at the parking lot
of a McDonalds’ Restaurant located at 2326 Market Street, Linwood, Pennsylvania (“Market
Street Lot”).

    43. The Market Street Lot in Linwood, PA is less than a mile from the Lower Chichester Police
Station.

   44. Eventually, MICHAEL MARULLO, moved his car to the parking lot of the Bridge Church
(where his children were in day care). MICHAEL MARULLO slept in his vehicle that evening
parked in the Bridge Church, which is less than a tenth of a mile from the Lower Chichester Police
Department.

   45. At 9:45 a.m., an arrest warrant was generated in the Pennsylvania Magisterial District
Court, MDJ-32-1-36, issued by the Honorable David R. Griffin. The offense was PA 18 § 2701,
Simple Assault, a misdemeanor in the second degree.

   46. In the application for this warrant, Defendant McBride identified multiple possible charges
against MICHAEL MARULLO, however, the issuing Judge only identified the offens as Simple
Assault, a misdemeanor in the second degree.

    47. In the Warrant that was then issued, arising from the simple assault warrant, it identified
under NCIC extradition code that this was a FELONY with FULL EXTRADITION unless
otherwise noted.

   48. At approximately 11:00 a.m. on February 11, 2020, the Decedent, MICHAEL MARULLO,
drove back to his home at Baltimore. Upon information and belief, during that drive he called the
mother of his children, Gabriella Tillery, and his mother, Susan Marullo.

  49. At Approximately 12:00 p.m. on February 11, 2020, the Decedent, MICHAEL
MARULLO, arrived at 5900 Radecke Avenue, Baltimore, Maryland.

   50. Shortly thereafter, a Maryland State Police Task Force and U.S. Marshal Fugitive Task
Force arrived to arrest the Decedent, MICHAEL MARULLO, for the Pennsylvania warrant.




                                                6
           Case 1:21-cv-01067-GLR Document 1 Filed 04/30/21 Page 7 of 19



    51. The Decedent, MICHAEL MARULLO, exited his apartment with his hands up. Defendant
JOHN DOE OFFICERS and/or RICHARD ROE OFFICERS shot and killed him. In the crossfire,
officers also shot each other.1

   52. The Decedent, MICHAEL MARULLO, did not have a gun in his hand when he exited the
apartment, nor did he fire a round at all prior to or during the officer’s attempt to arrest him.

    53. A Notice of Claim pursuant to 42 Pa. C.S. § 5522 was timely served upon Defendant
Chichester Township and Delaware County, as well as the Pennsylvania Office of the Attorney
General. More than thirty days have elapsed without the matter being resolved by the Defendants.
The Notice of Claim identified Defendant OFFICER TIMOTHY MCBRIDE by name and
provided information regarding the actions that the officers took during the killing the Decedent,
MICHAEL MARULLO, and was sufficient to put each of the Defendants on notice of the conduct
that they were alleged to have engaged in.

    54. A Notice of Claim pursuant to Md. Code Ann. Courts & Jud. Proc. §5-304 was timely
served upon Defendant Baltimore City.

    55. A Notice of Claim pursuant to Md. Code Ann. Courts & Jud. Proc. §5-304 was timely
served upon Defendant Baltimore County.

    56. More than thirty days have elapsed without the matter being resolved by the Defendants.
The Notice of Claim identified Defendant OFFICER TIMOTHY MCBRIDE by name and
provided information regarding the actions that the officers took during the killing the Decedent,
MICHAEL MARULLO, and was sufficient to put each of the Defendants on notice of the conduct
that they were alleged to have engaged in.

    57. In the State of Maryland, there have been numerous incidents wherein law enforcement
would exercise force, including deadly force, during enforcement actions, depriving the
individuals suffering the use of force of constitutional rights, including but not limited to rights
guaranteed by the 4th, 8th and 14th Amendments to the United States Constitution.

   58. Among the instances where this occurred prior to the killing of MICHAEL MARULLO
were:

             a. August 2013 the shooting death of Tavon Smith and Baltimore County Police
                Officer Jason Schneider occurred during the service of an arrest warrant for an
                individual that was not present in the home, and who was subsequently acquitted
                of the charge underling the warrant that was being served that day;

             b. June 2005 shooting death of Cheryl Lynn Noel by Baltimore County Police
                Officers during service of a warrant that resulted in less than a misdemeanor amount
                of marijuana in the home;


1
 Footage of this shooting was taken by a witness and played in the media. The video depicts Marullo leaving his
apartment building with his hands up before being shot.


                                                        7
         Case 1:21-cv-01067-GLR Document 1 Filed 04/30/21 Page 8 of 19



           c. The findings of the ACLU of Maryland in a report issued in March 2015 titled,
              Briefing Papers on Deaths in Police Encounters in Maryland, 2010-2014, that
              included of the 109 deaths that occurred in the police encounters in Maryland in
              that time frame occurred in Baltimore City and 13 occurred in Baltimore County
              (with only Prince Georges County having more than 13, with 21); and that less than
              two (2) percent of cases resulted in any charges against the police officers involved;

           d. The Baltimore Police Policy 1007 issued February 9, 2021 that updated and refined
              the use of warrants and the standards for obtaining warrants that includes
              information required to be included in affidavits underlying warrants including, but
              not limited to, (i) Material facts impacting the credibility of an informant or
              witness(23.1); (ii) The bias of an informant or witness (23.2) and material evidence
              that would undermine informant’s statement of events (23.5);

           e. The U.S. Department of Justice Civil Rights Division issued a report in August
              2016 that held that Baltimore City Police Department uses unreasonable force, and
              its overly aggressive tactics unnecessarily escalated encounters and resulted in
              excessive force.

           f. The U.S. Department of Justice Civil Rights Division issued a report in August
              2016 that held that Baltimore City Police fails to adequately supervise its officers,
              fails to hold officers accountable for misconduct, fails to properly train and provide
              guidance to its officers; all leading to constitutional violations

     59.       These incidents provided notice to Defendants CITY, BCPD, COUNTY and
COUNTY PD, that their officers were likely to face instances of difficult decision making in the
use of force during the service of warrants.

    60. These incidents provided notice to Defendants CITY, BCPD, COUNTY and COUNTY
PD, that the use of force decisions their law enforcement officers and employees would face while
serving warrants would be made easier with better training regarding the use of force during the
service of warrants.

    61. Defendants CITY, BCPD, COUNTY and COUNTY PD knew that proper training
regarding the use of force during the service of warrants would help ensure their employees would
understand the appropriate use of force in such situations and avoid frequently violating the
constitutional rights of individuals to whom their employees would come into contact.

    62. Having been provided notice by these prior incidents that the employees and agents of
Defendants CITY, BCPD, COUNTY and COUNTY PD were not properly trained in the exercise
of force in the enforcement of warrants, these Defendants had a choice about what corrective action
they could take to safeguard the constitutional rights of their citizenry.

   63. Upon information and belief, in light of the notice provided by the prior incidents, there
has been no change to the training received by law enforcement employees and agents of the




                                                 8
          Case 1:21-cv-01067-GLR Document 1 Filed 04/30/21 Page 9 of 19



Defendants CITY, BCPD, COUNTY and COUNTY PD, in regard to their use of force while
serving a warrant.

    64. The failure of these Defendants to update their training is deliberately indifferent to the
rights of its citizenry that would come into contact with these Defendants law enforcement officers
and agents during service and enforcement of a warrant.

    65. Plaintiffs suffered the untimely end of their relationship with their father with the
corresponding loss of his services, support love and affection, care, protection, assistance, society,
comfort, guidance, counsel and advice.



                            FEDERAL CLAIMS FOR RELIEF
                              FIRST CLAIM FOR RELIEF
   (Pursuant to 42 U.S.C. §1983 for Violations of the Fourth and Fourteenth Amendments
                           against all the Individual Defendants)

  66. Plaintiff incorporates the allegations contained in the previous paragraphs of this
Complaint as if fully set forth herein.

    67. The Individual Defendants, all acting under color of law as police officers, caused the
Decedent, MICHAEL MARULLO, to be unlawfully arrested, falsely imprisoned, and killed in
violation of his rights to be free of unreasonable seizure under the Fourth Amendment of the
Constitution of the United States, free from excessive force under the 4th and 8th Amendments to
the Constitution of the United States and to be free of deprivation of liberty under the Fourteenth
Amendment to the Constitution of the United States.

   68. The Individual Defendants, MCBRIDE, John Does 1-40, and Richard Roes 1-40 involved
in the investigation relating to Lower Chichester Police Department Complaint Number
20200211M7001, and Defendants CITY, BCPD, COUNTY, COUNTY PD, TOWNSHIP,
LCTPD, COUNTY and SHERRIF’s were all acting under their authority and their scope of their
employment by Defendants CITY, BCPD, COUNTY, COUNTY PD, TOWNSHIP, LCTPD,
COUNTY and SHERRIF’s, and therefore are responsible for their conduct.

   69. As a result of the aforementioned conduct of Defendants, the Decedent, MICHAEL
MARULLO, sustained injuries, including but not limited to physical, emotional, psychological,
economic injuries, and loss of life.

   70. The Plaintiffs GENEVIVE MARULLO and CARTER MARULLO have lost the services,
guidance, nurture, and financial support of their father, as well as any inheritance.

    71. The aforesaid actions of said Defendants were an unreasonable and unnecessary use of
excessive force that deprived the Decedent, MICHAEL MARULLO, of rights, privileges and
immunities secured by the Fourth and Fourteenth Amendments of the United States Constitution,
in violation of 42 U.S.C. § 1983.


                                                  9
         Case 1:21-cv-01067-GLR Document 1 Filed 04/30/21 Page 10 of 19




                                SECOND CLAIM FOR RELIEF
                                    (Supervisory Liability)

  72. Plaintiff incorporates the allegations contained in the previous paragraphs of this
Complaint as if fully set forth herein.

   73. The Individual Defendants Richard Roes 1-40 performed supervisory functions of
Defendant OFFICER TIMOTHY MCBRIDE and John Doe Defendants 1-40.

   74. The Individual Defendants Richard Roes 1-40 failed to properly supervise said officers
and took no action that would have prevented the injuries sustained by Decedent, MICHAEL
MARULLO.

    75. As a direct and proximate cause of said Individual Defendants Richard Roes 1-40 failure
to properly supervise their subordinates, the Plaintiffs’ and Decedent MICHAEL MARULLO’s
state and federal constitutional rights were violated, including, as aforementioned in violation of
42 U.S.C. §1983.

                                STATE CLAIMS FOR RELIEF
                                 THIRD CLAIM FOR RELIEF
                               (For Conscious Pain and Suffering)

  76. Plaintiff incorporates the allegations contained in the previous paragraphs of this
Complaint as if fully set forth herein.

   77. The Individual Defendants, John Does 1-40, and Richard Roes 1-40 and Defendants
OFFICER TIMOTHY MCBRIDE and John/Jane Doe Defendants without just cause, or
provocation, used force and/or deadly physical force against Decedent, MICHAEL MARULLO.
The use of such force was not justified or warranted under the circumstances and constituted
unreasonable and unnecessary force.

    78. The use of such force did not immediately cause Decedent MICHAEL MARULLO’s
death. As a result, he suffered and experienced a fear of impending death, severe emotional
distress, and conscious pain and suffering.

    79. As a direct and proximate result of one or more of the aforementioned acts or omissions of
the Defendants, decedent MICHAEL MARULLO, suffered serious injuries, namely personal
injury of a pecuniary nature including, but not limited to, great pain and suffering before his death,
pre-impact and post-impact fright, and medical expenses, subjecting Defendants to liability and
damages pursuant to the Survival Act Statute.

    80. The Defendants CITY, BCPD, COUNTY, COUNTY PD, TOWNSHIP, LCTPD,
COUNTY and SHERRIF are responsible for the actions of said Individual Defendants that were
taken in the scope of their employment as police officers.




                                                 10
         Case 1:21-cv-01067-GLR Document 1 Filed 04/30/21 Page 11 of 19



    81. Wherefore, all Plaintiffs demand judgment against all Defendants, jointly and severally, in
an amount that exceeds $75,000 and will be determined by a jury including punitive damages plus
interest and costs, in order to fully and fairly compensate Plaintiffs for all losses compensable
under the terms of the Survival Statute.


                               FOURTH CLAIM FOR RELIEF
                                    (Wrongful Death)

  82. Plaintiff incorporates the allegations contained in the previous paragraphs of this
Complaint as if fully set forth herein.

    83. It was the duty of all Defendants to exercise reasonable care under the circumstances to
protect and preserve the life of the decedent, Michael Marullo, and respect his right to be free from
the officers' use of excessive force arising out of the attempted execution of the subject warrant.
Yet, notwithstanding these duties, Defendants, CITY, BCPD, COUNTY, COUNTY PD,
TOWNSHIP, LCTPD, COUNTY and SHERRIF, through their agents, servants, or employees, the
Individual Defendants, John Does 1-40, and Richard Roes 1-40 and Defendants OFFICER
TIMOTHY MCBRIDE, within the course and scope of their employment failed to exercise
reasonable care under the circumstances.

    84. All Defendants used their authority to create a danger to MICHAEL MARULLO by
escalating the conditions, which ultimately resulted in the death of MICHAEL MARULLO. The i
Individual Defendants, John Does 1-40, and Richard Roes 1-40 and Defendants OFFICER
TIMOTHY MCBRIDE, officers intentionally, with malice afterthought used their authority and
provoked him, and rendered him vulnerable to a violent death.

    85. Defendants CITY, BCPD, COUNTY, COUNTY PD, TOWNSHIP, LCTPD, COUNTY
and SHERRIF acted with deliberate indifference to the Maryland Constitutional and United States
Constitutional rights of decedent MICHAEL MARULLO and created a dangerous situation, that
directly and/or proximately caused the death of MICHAEL MARULLO.

    86. Defendants CITY, BCPD, COUNTY, COUNTY PD, TOWNSHIP, LCTPD, COUNTY
and SHERRIF acted with deliberate indifference to the Maryland Constitutional and United States
Constitutional rights of decedent MICHAEL MARULLO and created a dangerous situation, that
directly and/or proximately caused the death of MICHAEL MARULLO and there is no sufficient
intervening cause that resulted in the injuries and death to MICHAEL MARULLO.

    87. As a direct and proximate result of one or more of the aforementioned acts or omissions of
all the Defendants, Plaintiffs’ decedent suffered serious injuries that resulted in death. All
Defendants’ aforementioned acts or omissions constituted gross negligence and a violation of
decedent MICHALE MARULLO’s constitutional rights under the Maryland Constitution and the
United States Constitution.

    88. Pursuant to the Annotated Code of Maryland, Courts & Judicial Proceedings § 3· 904(a),
Plaintiffs bring an action based upon the death of MICHAEL MARULLO at the hands of



                                                 11
         Case 1:21-cv-01067-GLR Document 1 Filed 04/30/21 Page 12 of 19



Defendants. As a direct and proximate result of the wrongful death of MICHAEL MARULLO,
the Plaintiffs, GENEVIVE and CARTER, his natural daughter and son, demand all damages
recoverable under the Maryland Wrongful Death Statute, including but not limited to pecuniary
loss, loss of society, loss of companionship, loss of comfort, loss of parental care, loss of
protection, loss of attention, loss of advice, loss of counsel, loss of training, loss of education, loss
of guidance, the costs of funeral, medical and psychological expenses, and all other damages or
expenses claimed by the Plaintiffs directly including mental anguish, emotional pain and suffering,
as well as all other damages recoverable under the wrongful death act of Maryland.


   89. By virtue of the wrongful death of Decedent, MICHAEL MARULLO, the family of the
Decedent have been deprived of the support, maintenance, and society of the prior relationship
and communion with the Decedent, as well as the Decedent’s society, guidance and of potential
enhanced inheritance from MICHAEL MARULLO, including but not limited to, pecuniary loss
mental anguish, emotional pain and suffering, loss of society, loss of companionship, loss of
comfort, loss of protection, loss of attention, loss of advice, the costs of funeral, medical and
psychological expenses and all other damages or expenses claimed by the Plaintiffs.

    90. As a result of the foregoing, the distributees and next of kin of the Decedent, MICHAEL
MARULLO, have sustained damages; that as a result of the aforesaid occurrence, the Decedent,
MICHAEL MARULLO, suffered severe injuries to his body and limbs, a severe shock to his
nervous system and certain internal injuries, and were caused to suffer severe pain and mental
anguish which said injuries resulted in death, with resulting expenses or obligation for funeral and
burial, all to the damage of MICHAEL MARULLO and Plaintiffs herein.

    91. The Individual Defendants, John Does 1-40, and Richard Roes 1-40 and Defendant
OFFICER TIMOTHY MCBRIDE, each acting within the scope of their employment, caused the
death of the Decedent, MICHAEL MARULLO, by the use of a firearm, without cause or
justification.

   92. Said actions of the defendants, as alleged above, constitute violations of the Maryland
Constitution and the Maryland Courts and Judicial Proceedings.

    93. These violations were committed within the scope of the officers’ employment for CITY
BPCD, COUNTY and COUNTY PD, and thereby, render them liable for the wrongful death of
the Decedent, MICHAEL MARULLO.

    94. Defendants are responsible for the actions of said Individual Defendants that were taken in
the scope of their employment as police officers.

    95. Wherefore, all Plaintiffs demand judgment against all Defendants, jointly and severally, in
an amount that exceeds $75,000 and will be determined by a jury including punitive damages plus
interest and costs, in order to fully and fairly compensate Plaintiffs for all losses compensable
under the terms of the Wrongful Death Statute.

                                  FIFTH CLAIM FOR RELIEF



                                                   12
          Case 1:21-cv-01067-GLR Document 1 Filed 04/30/21 Page 13 of 19



                                     (Assault and Battery)

  96. Plaintiff incorporates the allegations contained in the previous paragraphs of this
Complaint as if fully set forth herein.

   97. The direct actions of shooting and killing Marullo by the Individual Defendants, John Does
1-40, and Richard Roes 1-40 and Defendant OFFICER TIMOTHY MCBRIDE, were intentional,
malicious and were committed with wanton disregard for the rights of the Decedent, MICHAEL
MARULLO.

    98. The actions of said The Individual Defendants, John Does 1-40, and Richard Roes 1-40
and Defendant OFFICER TIMOTHY MCBRIDE, were unjustified and unnecessary in the
performance of their duties as police officers and were unreasonable and unwarranted and
constituted an excessive use of force.

  99. The actions aforesaid constituted unlawful assaults and batteries upon the Decedent,
MICHAEL MARULLO.

    100.       The said Defendants acted in concert and conspired to commit said assaults and
batteries upon Marullo.

   101.      As a result of said conduct of the Individual Defendants, John Does 1-40, and
Richard Roes 1-40 and Defendant OFFICER TIMOTHY MCBRIDE, the Decedent, MICHAEL
MARULLO sustained serious and severe injuries, both physical and emotional.

   102.      The Defendants CITY, BCPD, COUNTY, COUNTY PD, TOWNSHIP, LCTPD,
COUNTY and SHERRIF are responsible for the actions of said Individual Defendants as the acts
were committed within the scope of their employment as police officers.

   103.         Wherefore, all Plaintiffs demand judgment against all Defendants, jointly and
severally, in an amount that exceeds $75,000 and will be determined by a jury including punitive
damages plus interest and costs, in order to fully and fairly compensate Plaintiffs for all losses
compensable under this claim.


                                SIXTH CLAIM FOR RELIEF
                                       (Negligence)

  104.         Plaintiff incorporates the allegations contained in the previous paragraphs of this
Complaint as if fully set forth herein.

   105.        Defendant Officers owed a duty of care to the Decedent, MICHAEL MARULLO.

  106.   To the extent Defendant Officers claim that the injuries to the Decedent, Decedent,
MICHAEL MARULLO by the Defendant Officers were unintentionally caused and that the force




                                               13
         Case 1:21-cv-01067-GLR Document 1 Filed 04/30/21 Page 14 of 19



used by the Defendant Officers against him was unintentional, then the Defendants breached that
duty of care by shooting the Decedent when he was unarmed and attempting to surrender.

  107.   As a direct and proximate result of such acts, defendants deprived the Decedent,
MICHAEL MARULLO of his rights under the laws of the State of Maryland.

  108.   All of the foregoing occurred without any fault or provocation by the Decedent,
MICHAEL MARULLO.

    109.       The individual officers, acting within the scope of their employment, negligently
discharged their duties by failing to exercise a reasonable degree of care in the discharge of some
of their duties, and thereby failed to properly communicate with the Decedent, MICHAEL
MARULLO, failed to diffuse a situation, and created a dangerous situation that caused the
Decedent to sustain the injuries and deprivations aforementioned.

   110.         The Defendants CITY, BCPD, COUNTY, COUNTY PD, TOWNSHIP, LCTPD,
COUNTY and SHERRIF are responsible for the negligence of its officers committed within the
scope of their employment.

    111.       By the actions described above, each and every Defendant, jointly and severally,
has committed the foregoing wrongful acts against the Decedent, MICHAEL MARULLO, which
are actionable under the Constitution and laws of the State of Maryland.

    112.       The aforementioned acts and conduct proximately caused the injuries sustained by
the Decedent, MICHAEL MARULLO, and violated the statutory and common law rights
guaranteed to them by the Constitution and the laws of the State of Maryland.

   113.         Wherefore, all Plaintiffs demand judgment against all Defendants, jointly and
severally, in an amount that exceeds $75,000 and will be determined by a jury including punitive
damages plus interest and costs, in order to fully and fairly compensate Plaintiffs for all losses
compensable under this claim.


                              SEVENTH CLAIM FOR RELIEF
                                (Municipal MONELL Claim)


  114.         Plaintiff incorporates the allegations contained in the previous paragraphs of this
Complaint as if fully set forth herein.

    115.       All of the wrongful acts or omissions complained of herein were carried out by the
individual named and unnamed defendants pursuant to: (a) formal policies, rules, and procedures
of Defendants CITY, BCPD, COUNTY and COUNTY PD; (b) actions and decisions by
Defendants CITY, BCPD, COUNTY and COUNTY PD‘s policymaking agents; (c) customs,
practices, and usage of the Defendants CITY, BCPD, COUNTY and COUNTY PD, that are so
widespread and pervasive as to constitute de facto policies accepted, encouraged, condoned,



                                                14
         Case 1:21-cv-01067-GLR Document 1 Filed 04/30/21 Page 15 of 19



ratified, sanctioned, and/or enforced by Defendants policymaking officials; (d) Defendants CITY,
BCPD, COUNTY, and COUNTY PD deliberate indifference to Plaintiffs’ rights secured by the
Fourth, Eighth and Fourteenth Amendments of the United States Constitution, as evidenced by the
Defendants CITY, BCPD, COUNTY, and COUNTY PD’s failures, and the failures of the City’s
policymaking agents, to train, supervise, and discipline its law enforcement officers and agents,
despite full knowledge of the officers’ wrongful acts, as described herein.

    116.        The aforementioned policies, practices, rules, procedures, customs, and usages that
Plaintiffs challenge herein include, but are not limited to:

               a. The use of force in service of warrants;
               b. The use of force when an individual is seeking to surrender;
               c. The participation in joint state, municipality and/or agency task forces;
               d. Authorizing members of other law enforcement departments to assist in
                  execution of warrants without appropriate oversight of the training received by
                  these task force members;
               e. The use of excessive force by members of the various defendant police
                  departments without proper training;
               f. The use of SWAT teams, barricades, task forces and other law enforcement
                  conduct in enforcing and elevating situations rather than de-escalation;
               g. A history of improper enforcement of warrants that resulted in a new Baltimore
                  Police Guideline, policy 1007 published on February 9 2021, which if it had
                  been published prior the incident date, MICHAEL MARULLO would likely be
                  alive.

    117.        Defendants CITY, BCPD, COUNTY, and COUNTY PD were deliberately
indifferent to Plaintiffs’ constitutional rights as evidenced by the failure of its policymaking agents
and their delegates to adequately train, instruct, supervise, and discipline its law enforcement
officers and agents with respect to the aforesaid unlawful policies and practices despite full
knowledge thereof.

    118.         It was the policy and custom of Defendants CITY, BCPD, COUNTY, and
COUNTY PD to inadequately train and supervise its police officers, including the defendant police
officers, thereby failing to adequately discourage further constitutional violations on the part of its
police officers.

    119.       Defendants CITY, BCPD, COUNTY, and COUNTY PD County did not require
appropriate in-service training or re-training of officers in the use of lethal force. In addition, the
Defendants CITY, BCPD, COUNTY, and COUNTY PD did not develop and maintain adequate
discipline and supervision over officers. Consequently, officers believed that their actions would
not be monitored by supervisory officers and that misconduct would not be investigated or
sanctioned.

    120.      Civil authorities have failed to develop adequate policies to limit the use of
paramilitary police units to barricades, hostage situations, and terrorist attacks, rather than
executing warrants. If the use of such units can be said to be appropriate for the execution of



                                                  15
         Case 1:21-cv-01067-GLR Document 1 Filed 04/30/21 Page 16 of 19



routine drug warrants, the County should have developed policies and training adequate to protect
citizens, including training police officers to sufficiently identify themselves, so that citizens will
have fair warning of the presence of the police.

   121.      The aforementioned policymaking officials of Defendants CITY, BCPD,
COUNTY and COUNTY PD had the knowledge and notice alleged in the preceding paragraph
based upon numerous credible allegations and complaints and news reports.

    122.         Despite having adequate notice, Defendants CITY, BCPD, COUNTY, COUNTY
and PD SHERRIF by its policymaking agents failed to properly instruct, train, supervise, and
discipline its law enforcement officers and agents with respect to the aforesaid conduct.

    123.        Defendants CITY, BCPD, COUNTY, and COUNTY PD and its policymakers’
deliberate indifference to its citizenry’s rights is further evidenced by a failure to: conduct internal
disciplinary investigations; discipline the officers who were known to engage in such misconduct;
or retrain officers in appropriate use of force while serving warrants.

    124.        By adopting, sanctioning, enforcing, condoning, and/or encouraging unlawful
policies, practices, regulations, procedures, customs, and usage, as described above, and by its
deliberate indifference to Plaintiffs’ rights, Defendants CITY, BCPD, COUNTY, and COUNTY
PD, were the moving force behind, and foreseeably, proximately, and substantially caused, the
deprivation of Plaintiff’s rights, privileges, and immunities under the Fourth, Eighth and
Fourteenth Amendments.

   125.         As a result of Defendants CITY, BCPD, COUNTY, and COUNTY PD, acts and
omissions, they deprived Plaintiff of his federal, state, and/or other legal rights; caused Plaintiff’s
bodily injury, pain, suffering, psychological and/or emotional injury, and/or humiliation and death;
and/or otherwise damaged and injured Plaintiffs.

   126.         Wherefore, all Plaintiffs demand judgment against all Defendants, jointly and
severally, in an amount that exceeds $75,000 and will be determined by a jury including punitive
damages plus interest and costs, in order to fully and fairly compensate Plaintiffs for all losses
compensable under this claim.


                                EIGHTHCLAIM FOR RELIEF
                                  (Maryland Constitution)

  127.         Plaintiff incorporates the allegations contained in the previous paragraphs of this
Complaint as if fully set forth herein.

    128.     The following acts of Defendants, CITY, BCPD, COUNTY, COUNTY PD,
TOWNSHIP, LCTPD, COUNTY and SHERRIF and the Individual Defendants, John Does 1-40,
and Richard Roes 1-40 and Defendant OFFICER TIMOTHY MCBRIDE violated Article 24 of
the Maryland Declaration of Rights which guaranteed MICHAEL MARULLO’s right to be free




                                                  16
         Case 1:21-cv-01067-GLR Document 1 Filed 04/30/21 Page 17 of 19



from unreasonable seizures without due process of law, and the right to be free from excessive
force and free from the deprivation of his life and liberty:

                  a. the Individual Defendants, Richard Roes 1-40, coupled with the conduct of
                     Defendants, CITY, BCPD, COUNTY, COUNTY PD, TOWNSHIP,
                     LCTPD, COUNTY and SHERRIF in failing to properly train and supervise
                     the Individual Defendants John Does 1-40, and Defendant OFFICER
                     TIMOTHY MCBRIDE as to the Fourth Amendment and their State and
                     Federal Constitutional duties owed to MICHAEL MARULLO as a citizen
                     of Maryland and the United States.

                  b. Defendants, CITY, BCPD, COUNTY, COUNTY PD, TOWNSHIP,
                     LCTPD, COUNTY and SHERRIF are liable on the basis of respondeat
                     superior for all violations of the Maryland and United States Constitution
                     by the individual Defendant police officers that deprived MICHAEL
                     MARULLO of his rights under Article 24 of the Maryland Declaration of
                     Rights.

                  c. Defendants, CITY, BCPD, COUNTY, COUNTY PD, TOWNSHIP,
                     LCTPD, COUNTY and SHERRIF are also liable for its own violations of
                     the Maryland Constitution because it failed to train, monitor and supervise
                     the Defendant police officers, and it failed to train, monitor and supervise
                     its police force and the police force that it allowed into its jurisdiction
                     including members of joint task forces in their actions and use of lethal
                     force, as well as duties owed to citizens to prevent State and Federal
                     Constitutional violations.

    129.       Defendants, CITY, BCPD, COUNTY, COUNTY PD, TOWNSHIP, LCTPD,
COUNTY and SHERRIF’s failure to provide proper training and supervision to its own police
force and that of members of joint task forces allowed to execute warrants within the State of
Maryland demonstrated deliberate indifference to the safety of MICHAEL MARULLO and other
civilians with whom its police officers, and joint task force law enforcement officers, come into
contact. Defendants, CITY, BCPD, COUNTY, COUNTY PD, TOWNSHIP, LCTPD, COUNTY
and SHERRIF wrongful conduct in failing to properly train and supervise its own officers and that
of the Joint Task Forces allowed to execute warrants within the State of Maryland, directly and
proximately caused the death of MICHAEL MARULLO as well as the injuries and damages
suffered by his survivors.

   130.         Wherefore, all Plaintiffs demand judgment against all Defendants, jointly and
severally, in an amount that exceeds $75,000 and will be determined by a jury including punitive
damages plus interest and costs, in order to fully and fairly compensate Plaintiffs for all losses
compensable under this claim.


                                    PUNITIVE DAMAGES




                                               17
        Case 1:21-cv-01067-GLR Document 1 Filed 04/30/21 Page 18 of 19



  131.       Plaintiff incorporates the allegations contained in the previous paragraphs of this
Complaint as if fully set forth herein.

  132.       The acts of the Individual Defendants were willful, wanton, malicious and
oppressive and were resulted in the harm to Marullo as outlined herein. Such acts therefore
warrant an award of punitive damages.


                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiffs demands judgment against Defendants as follows:

   a. Compensatory damages in an amount deemed fair and just by a jury or by this honorable
      Court.

   b. Punitive damages against the Individual Defendants;


   c. A declaration that Defendants CITY, BCPD, COUNTY, and COUNTY PD were
      deliberately indifferent to its citizenry in the training for its officers regarding the use of
      force while serving warrants;

   d. A declaration that Defendants CITY, BCPD, COUNTY, COUNTY PD, TOWNSHIP,
      LCTPD, COUNTY and SHERRIF’s violated the Maryland Declaration of Rights in failing
      to properly train their police force, and in failing to properly supervise its own offiers and
      those of the Task Force that were allowed to serve warrants in the State of Maryland;

   e. For the Court to retain jurisdiction in this case until the lawful conditions practice, policies,
      acts and omissions complained of herein no longer exist and this Court is satisfied they
      will not recur;

   f. An award of the costs and expenses of this action including attorneys’ fees to the Plaintiff
      pursuant to 43 U.S.C. § 1988; and

   g. Any such other and further relief as this Court may deem appropriate.




                                                 18
         Case 1:21-cv-01067-GLR Document 1 Filed 04/30/21 Page 19 of 19




D AT E D : N e w Yo r k , N e w Yo r k
               April 30, 2021                                                      /




                                         By:
                                               Wyli^^S^klowl Esq.
                                               Wylie Stecklow PLLC
                                               231 W.96"' Street
                                               Professional Suites 2b-#3
                                               N e w Yo r k N Y 1 0 0 2 5
                                               (212) 566 8000
                                               E C F @ W v l i e l a w. c o m


                                               Caitlin Robin, Esq.
                                               Cary London, Esq.
                                               C A I T L I N R O B I N A N D A S S O C I AT E S P L L C

                                               Attorney for Plaintiffs
                                               30 Broad Street Suite 702
                                               New York, New York 10004
                                               (646)-524-6026

                                               Natalie A. Finegar, Esq.
                                               Law Offices of Natalie A. Finegar, LLC
                                               217 North Charles Street
                                               Third Floor
                                               Baltimore, Maryland 21201
                                               443-990-1809

                                               Natalie@FinegarIaw.com




                                                   19
